Case 2:19-cr-00043-LGW-BWC Document 135 Filed 05/11/20 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION

UNITED STATES OF AMERICA                      )       CR219-43
                                              )
v.                                            )
                                              )
 MARQUISE LITTLE                              )


                                           ORDER


        This case is currently scheduled for Trial on May 26, 2020. Defense has filed a

 motion to continue the trial in order to resolve ex parte issues. The Government does not

 oppose this motion. The Trial previously scheduled for May 26, 2020 is continued until

 July 7, 2020. The Court finds that the brief continuance is not for purposes of

 unnecessary delay and is in the interests of justice. In addition to the motion to continue

 by defense, the COVID-19 national emergency necessitates social distancing and

 avoidance of any gatherings of more than 10 people. Convening a jury on May 26, 2020

 would be dangerous. Additionally, witness attendance, preparation and travel would be

 compromised. After considering the factors set forth in 18 U.S.C. § 3161(h)(7) and

 finding just cause, any additional time necessitated by the brief continuance will be

 excludable under the Speedy Trial Act.

        So ORDERED, this 11th day of May, 2020.




                                         HONORABLE
                                          ONOORA
                                              R BLE LISA
                                                    LISA GODBEY
                                                         GODBEY WOOD,
                                                                 W OD JUDGE
                                                                 WO
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA


 1
